 



Exhibit 10.11



 



PURCHASE AND SALE AGREEMENT

(Bell Hillsboro Village Apartments – Nashville, TN)

 

This PURCHASE AND SALE AGREEMENT (this “Agreement”) is made and entered into as
of the 26th day of July, 2013, by and between Bell BR Hillsboro Village JV, LLC,
a Delaware limited liability company (“Seller”), and Nicol Investment Company,
LLC, a Delaware limited liability company (“Purchaser”). The date on which both
Seller and Purchaser shall execute and deliver this Agreement and shall exchange
(by email or otherwise) a copy of the signed Agreement with each other is herein
called the “Effective Date”.

 

1. PURCHASE AND SALE OF PROPERTY.

 

On the terms and conditions stated in this Agreement, Seller hereby agrees to
sell to Purchaser and Purchaser hereby agrees to purchase from Seller all of the
following described property:

 

1.1 Land. Fee simple title in and to all of that certain tract of land situated
in Davidson County, Tennessee known as “Bell Hillsboro Village Apartments” and
described more particularly in Exhibit A attached hereto and incorporated herein
by reference, together with all rights and appurtenances pertaining to such
land, including, without limitation, all of the Seller’s right, title and
interest, if any, in and to (i) all adjacent strips, streets, roads, alleys and
rights-of-way, public or private, open or proposed, (ii) all easements,
privileges, and hereditaments, whether or not of record, and (iii) all access,
air, water, riparian, development, utility, and solar rights and utility rights
and wastewater, fresh water, storm sewer or other utilities capacity or service
commitments and allocations (collectively, the “Land”).

 

1.2 Improvements. The improvements and structures owned by Seller and located on
the Land in their condition as of the Effective Date, subject to ordinary wear
and tear, casualty and condemnation (provided that if a casualty or condemnation
occurs, the provisions of Section 10 shall apply) (the “Improvements”).

 

1.3 Personal Property. All of Seller’s right, title and interest in and to the
following: (a) mechanical systems, fixtures, furniture and equipment comprising
a part of or attached to or located upon the Improvements as of the Effective
Date, (b) maintenance equipment and tools owned by Seller and used exclusively
in connection with the Improvements, (c) pylons and other signs located at the
Land and Improvements, subject to Section 1.7 below, (d) to the extent owned by
Seller, Seller’s interest in the telephone numbers, Yellow Pages listings,
internet web sites and domain names, and any office equipment, stationery or
other materials printed with the name of Bell Hillsboro Village Apartments,
office supplies, resident leases and records, any policy and procedures manuals,
and keys related to the Property, (e) any transferable interests in any leased
equipment used in connection with the Property (subject to Purchaser’s right to
elect whether to accept or reject an assignment of any equipment contract or
lease, other than the tenant Leases referenced below, or have Seller terminate
the equipment contract or lease as of Closing). and (f) other tangible personal
property of every kind and character owned by Seller and located in or on or
used exclusively in connection with the Land or Improvements or the operations
thereon, but (i) only to the extent assignable by law, and (ii) excluding
Seller’s key track system, computer systems software, corporate licenses and
management and financial reporting systems and software (collectively, the
“Personal Property”).

 



 

 

 

1.4 Leases. Seller’s interest in leases, rental agreements and other occupancy
agreements and all amendments thereto with tenants occupying all or any portion
of the Improvements (collectively, the “Leases”), a list of which is attached
hereto as Schedule 1.4, and any guaranties applicable thereto and all refundable
security deposits, if any, held by Seller in connection with the Leases.

 

1.5 Contracts. Subject to Sections 5.4 and 7.2 hereof, Seller’s interest in all
contract rights related to the Land, Improvements, Personal Property or Leases,
to the extent assignable, including, without limitation, Seller’s interest in
the following, to the extent the same exist and are assignable: maintenance,
construction, commission, architectural, parking, supply or service contracts,
warranties, guarantees and bonds and other agreements related to the
Improvements, Personal Property, or Leases that will remain in existence after
Closing (as defined in Section 9.1 herein) (collectively, the “Service
Contracts”), a list of which is attached hereto as Schedule 1.5.

 

1.6 Permits. Seller’s interest in all permits, licenses, certificates of
occupancy, and governmental approvals that relate to the Land, Improvements,
Personal Property, Leases or Service Contracts, to the extent assignable
(collectively, the “Permits”).

 

1.7 Goodwill and Intellectual Property Rights. All right, title and interest
(including goodwill) of Seller to the extent assignable (the “Goodwill and
Intellectual Property Rights”). Notwithstanding the foregoing, Purchaser shall
not be entitled to any right, title or interest of Seller or Bell Partners Inc.
in the trade names and trademarks containing the names “Bell” “Bell Partners” or
“Bell Apartment Living” (collectively, the “Trade Names”). Subject to the
foregoing, Purchaser, at its cost, shall replace all signage that contains the
Trade Names within thirty (30) days after the Closing or as soon thereafter as
reasonably practicable unless Purchaser and Bell Partners Inc. agree to the use
of such Trade Names pursuant to a separate agreement. The provisions of this
section shall survive the Closing (and not be merged therein) or any earlier
termination of this Agreement.

 

1.8 Construction Plans and Specifications. To the extent available and
assignable, all construction plans and specifications relating to the
Improvements (the “Plans”).

 

1.9 Warranties. All guaranties, warranties, and payment and performance bonds
relating to the Property, to the extent transferable and owned by Seller (the
“Warranties”).

 

1.10 Other Rights. All right, title and interest of Seller in and to all other
rights owned by Seller and necessary to or used exclusively in connection with
the ownership, maintenance or operation of the items set forth in Sections 1.1 -
1.9 above, if any, including without limitation all other rights, privileges,
and appurtenances owned by Seller and directly related to the ownership, use or
operation of the Land and/or the Improvements, but only to the extent assignable
by law (the “Other Rights”).

 

The Land, the Improvements, the Personal Property, the Leases, the Warranties,
the Service Contracts, the Permits, the Goodwill and Intellectual Property
Rights, the Plans and the Other Rights are collectively referred to herein as
the “Property”.

 

2. PURCHASE PRICE AND DEPOSIT.

 

2.1 Purchase Price. The purchase price (the “Purchase Price”) for the Property
will be the sum of $44,000,000.00, subject to the Loan Assumption set forth in
Section 3.2 below, and subject to any readjustment set forth in Section 9 below.

 



 

 

 

2.2 Deposit.

 

2.2.1 Within two (2) Business Days (as defined in Section 15.10) of the
Effective Date, Purchaser shall deliver by wire delivery of funds through the
Federal Reserve System to an account designated in writing by Fidelity National
Title Company (“Title Company”), Attention: Dee Goodrich (the “Escrow Agent”),
whose contact information is stated in Section 13.3 below, the sum of
$450,000.00 in the form of cash or other immediately available funds (together
with all interest thereon, the “Initial Deposit”), of which $225,000.00 is
deemed non-refundable and referred to herein as “Earnest Money”. Purchaser shall
deliver by wire delivery of funds through the Federal Reserve System to an
account designated in writing by Escrow Agent an additional sum of $550,000.00
within 2 Business Days following the expiration of the Inspection Period (as
defined in Section 5.1) as an additional deposit (together with all interest
thereon, the “Additional Deposit”), provided Purchaser has not terminated this
Agreement pursuant to Article 5. The Initial Deposit and the Additional Deposit
and the Extension Deposit (as defined in Section 9.1 below), if any, together
with all interest earned thereon are herein collectively referred to as the
“Deposit;” provided, notwithstanding any other provision of this Agreement, the
Deposit (including Earnest Money) will be fully refundable to Purchaser in the
event that Closing does not occur because of Seller’s refusal to close the sale
to Purchaser, and Purchaser is not in default.

 

2.2.2 Prior to making the Deposit, Seller, Purchaser and the Escrow Agent shall
enter into an escrow agreement substantially in the form of Exhibit B attached
hereto (the “Escrow Agreement”). Notwithstanding anything contained in this
Agreement to the contrary, any reference to a return of the Deposit to Purchaser
shall mean the Deposit amount less the non-refundable Earnest Money, unless
expressly stated otherwise that the full amount of the Deposit is refundable to
Purchaser.

 

2.2.3 Escrow Agent shall place the Deposit in an interest-bearing escrow account
at a federally insured commercial bank acceptable to both Seller and Purchaser,
such interest shall accrue to Purchaser’s benefit. The Escrow Agent shall hold
the Deposit in accordance with this Agreement and the Escrow Agreement. At
Closing, Escrow Agent shall credit the Deposit against the Purchase Price.

 

2.3 Loan Assumption.

 

2.3.1 The Purchase Price will be paid in part by Purchaser’s assumption (the
“Loan Assumption”) of that certain existing loan secured by the Property from
Fannie Mae (as assigned by CBRE Multifamily Capital Inc.) (“Existing Lender”),
dated September 30, 2010, evidenced by the loan documents more particularly set
forth on Schedule 2.3 annexed hereto (the “Loan Documents”), with an original
principal balance of $23,185,000.00, to be adjusted and confirmed at Closing
(the “Loan”).

 

2.3.2 Within ten (10) Business Days after the Effective Date, Purchaser shall
submit a written application to Existing Lender requesting approval of the Loan
Assumption (and shall provide Seller with a copy thereof), together with
application fees and deposits required by Existing Lender in connection with
such request or later requests. Each of Seller and Purchaser will submit to
Existing Lender within such time period all documents in their actual possession
that the application lists as being required by Existing Lender in order to
commence its review of the application. The application to Existing Lender shall
include the name of Purchaser’s proposed non-recourse guarantor and a request
for release of all existing non-recourse guarantors for matters accruing after
the Closing Date. Each of Seller and Purchaser shall respond within two (2)
business days (or such longer time period as may be reasonably necessary to
locate or prepare the response to the Existing Lender) to any additional
information requests of Existing Lender and shall diligently provide responses
or information/documentation as requested as soon as possible after receiving
any such request from Existing Lender. If the Loan Assumption is approved
contingent on any of the following conditions, Purchaser shall have the option
of terminating this Agreement and receiving a refund of the Deposit, less the
non-refundable Earnest Money: (i) a material increase in the interest rate
currently stated in the Existing Loan Documents, (ii) a material requirement to
accelerate the pay down of the principal balance of the Loan other than as
currently stated in the Existing Loan Documents, (iii) a requirement that the
Purchaser pay or establish material escrows or expenditures other than as
currently stated in the Existing Loan Documents, and/or (iv) a requirement that
the Purchaser’s non-recourse guarantor agree to recourse provisions other than
those currently stated in the Existing Loan Documents or Existing Lender’s
updated form of typical “bad boy” carve-outs. If the Loan Assumption is denied
or if Purchaser has not received Existing Lender's approval of the Loan
Assumption prior to expiration of the Loan Contingency Period, this Agreement
shall terminate, in which case the Deposit, less the non-refundable Earnest
Money, shall be returned to the Purchaser. As used in this Section 2.3.2,
“currently stated in the Existing Loan Documents” shall mean as such loan terms
appear in the Existing Loan Documents, as may be modified by mutual agreement of
Purchaser and Existing Lender prior to the expiration of the Inspection Period.
Seller shall cooperate with Purchaser throughout the Loan Assumption process;
Purchaser acknowledges that it shall be required to submit to Existing Lender
organizational documents, opinions of counsel and other instruments as part of
the Loan Assumption process. The term “Loan Contingency Period,” as used herein,
shall mean the period commencing on the Effective Date and ending at 5:00 p.m.
Eastern Standard Time on that date which is two hundred (200) days following the
Effective Date.

 



 

 

 

3. TITLE AND SURVEY.

 

3.1 State of Title to be Conveyed. Title to the Property shall be fee simple and
insurable by the Escrow Agent (in such capacity, the “Title Company”). Title to
the Property shall be conveyed to Purchaser, free and clear of any and all
liens, mortgages, deeds of trust, security interests and other encumbrances,
except for (i) the Loan; (ii) those items approved or deemed approved by
Purchaser pursuant to Section 3.2, (iii) the lien of real estate taxes not yet
due and payable, and (iv) the rights of tenants in possession under the Leases.
The items referred to in clauses (i), (ii) (iii) and (iv) above and those
matters deemed to be Permitted Exceptions pursuant to Section 3.2 below are
hereinafter referred to as the “Permitted Exceptions.”

 

3.2 Title Commitment and Survey. Purchaser will promptly obtain, after the
Effective Date, a current title commitment for the Property (“Title Commitment”)
from the Title Company (Fidelity National Title Insurance Company, attention:
Justin VanderVeen, whose contact information is stated in Section 13.3),
together with copies of all instruments referred to in said title commitment.
Upon or prior to the Effective Date, Seller will provide a copy of the most
current ALTA survey in Seller’s possession with respect to the Property
(“Existing Survey”), pursuant to Section 4. On or before August 16, 2013, or
five (5) business days after receipt of both the Title Commitment and Existing
Survey, whichever is later, Purchaser shall notify Seller in writing of any
title matters listed in the title commitment or matters depicted or otherwise
contained on, or omitted from, the Existing Survey (if any) or on any updated
survey, which shall be obtained at the sole option and expense of Purchaser, of
which Purchaser disapproves (the “Title Objections”), except that Purchaser
shall not object to liens for real estate taxes not yet due and payable and
shall not be required to object to voluntary mortgage liens, security interests,
judgment liens, Internal Revenue Service liens, property tax liens for
delinquent taxes or mechanics liens placed or caused by Seller’s actions or
inactions (“Monetary Encumbrances”), it being understood and agreed by the
parties that, with the exception of the Loan, the Seller shall be obligated to
satisfy such Monetary Encumbrances, or cause such exceptions to be removed from
the Title Policy by Closing. Any matters set forth in such title commitment or
depicted on such survey to which Purchaser does not object as provided above
(other than those matters to which it is not required to object as provided
above) shall be deemed to be Permitted Exceptions. Seller shall notify Purchaser
in writing within five (5) days after Seller’s receipt of Purchaser’s notice of
Title Objections whether it will take all action necessary to remove from title
such disapproved matters, or any of them, eliminated, cured, removed of record
from title by bonding, or otherwise, or affirmatively insured over by the Title
Company at or prior to the Closing (a “Seller’s Cure”). If Seller fails to so
notify Purchaser that it is willing to effect a Seller’s Cure, then Seller shall
be deemed to have elected not to take such action, and if Purchaser does not
exercise its right to terminate this Agreement by the expiration of the
Inspection Period pursuant to Article 5, then such matters shall be deemed to be
Permitted Exceptions. If Purchaser exercises its right to terminate this
Agreement as a result of Seller’s election (or deemed election) not to
effectuate a Seller’s Cure of the Title Objections, then Escrow Agent shall
return the Deposit, less the non-refundable Earnest Money, to Purchaser, and the
parties will have no further rights or obligations under this Agreement, except
for any obligations that expressly survive termination.

 



 

 

 

3.3 Title Objections After the Inspection Period. If and to the extent any
easements, declarations, plats or other recorded instruments affecting the
Property, or any other matter affecting title, shall occur or be recorded after
the end of the Inspection Period, then to the extent any of the same shall
materially and adversely affect the operation currently conducted at, or the
value of, the Property, Purchaser may notify Seller in writing of any of the
foregoing of which Purchaser disapproves (the “New Title Objections”). Seller
shall notify Purchaser in writing within five (5) Business Days after Seller’s
receipt of Purchaser’s notice of any New Title Objection as to whether it will
take any action necessary to effect a Seller’s Cure with respect to any such New
Title Objection. If Seller fails to so notify Purchaser that it is willing to
effect a Seller’s Cure of any such New Title Objection, then Seller shall be
deemed to have elected not to take such action, and if Purchaser does not
exercise its rights to terminate this Agreement by the expiration of the earlier
of (i) five (5) Business Days after the expiration of Seller’s period to elect
to cure or not to cure such matters and (ii) the Closing Date, then any such New
Title Objection shall be deemed to be a Permitted Exception. If Purchaser elects
to terminate this Agreement as a result of Seller’s election (or deemed
election) not to cure any New Title Objection, then Escrow Agent shall return
the Deposit, less the non-refundable Earnest Money, to Purchaser, and the
parties will have no further rights or obligations under this Agreement, except
for any obligations that expressly survive termination.

 

3.4 Failure to Cure Title Objections. If Seller indicates that it will effect a
Seller’s Cure with respect to a Title Objection or a New Title Objection
pursuant to Section 3.2 or 3.3, respectively, prior to or at the Closing, but
fails to do so, Purchaser shall have the right, at its option, to terminate this
Agreement by giving written notice of such election to Seller on or prior to the
Closing Date. Upon the giving of such notice by Purchaser to Seller, this
Agreement shall terminate and the Deposit shall be returned to Purchaser, and,
notwithstanding anything in this Agreement to the contrary, neither Seller nor
Purchaser shall have any further rights or obligations under this Agreement
except for any obligations that expressly survive termination.

 



 

 

 

4. PROPERTY INFORMATION.

 

Seller has delivered or otherwise made available to Purchaser its most current
existing Phase I environmental survey of the Property, its most current existing
ALTA survey of the Property, and copies of the other due diligence materials and
items specified on Schedule 4 attached hereto that are in Seller’s possession or
control (collectively, the “Property Information”). Purchaser shall keep such
Property Information confidential pursuant to Section 15.11 hereof (to the
extent that the Property Information is confidential and is identified as being
confidential at the time of delivery to Purchaser). If Closing does not occur
for any reason whatsoever, Purchaser shall promptly return all Property
Information to Seller. In providing the Property Information to Purchaser,
Seller makes no representation or warranty, express, written, oral, statutory,
or implied, and all such representations and warranties are hereby expressly
excluded and disclaimed except as provided in Article 6 herein.

 

5. INSPECTION PERIOD AND ACCESS.

 

5.1 Inspection Period. Commencing on July 22, 2013 and ending on the earlier of
(i) August 26, 2013 or (ii) the date Purchaser notifies Seller in writing that
Purchaser elects to end the Inspection Period (the “Inspection Period”),
Purchaser and Purchaser’s agents, contractors, engineers, surveyors, attorneys,
accountants, advisors, lenders, affiliates, consultants, shareholders, investors
and employees (collectively, “Consultants”) shall have the right, upon not less
than forty-eight (48) hours prior notice to Seller, to enter the Property for
the sole purpose of conducting such investigations, inspections, audits,
analyses, surveys, tests, examinations, studies, and appraisals of the Property
(provided, any intrusive testing shall require Seller’s prior written consent),
and to examine all applicable books and records relating to the Property and its
operation and maintenance, as Purchaser deems necessary or desirable, at
Purchaser’s sole cost and expense, in order to determine if the Property is
suitable for Purchaser’s purposes. Seller may have a representative present
during all inspections conducted at the Property by or on behalf of Purchaser.
At no time shall Purchaser talk to tenants at the Property without the consent
of Seller, which consent may be withheld in Seller’s sole discretion, and may be
conditioned upon a representative of Seller being present for all tenant
contacts.

 

5.2 Access. Subject to the notice requirements in Section 5.1, Seller will
provide Purchaser and Purchaser’s Consultants access to the Property and with
all data of relevance to the Property, excluding any proprietary information of
Bell Partners Inc. Purchaser and its Consultants will conduct any such
investigations, inspections, audits, analyses, surveys, tests, examinations,
studies, and appraisals (each a “Review” and collectively the “Reviews”) only on
Business Days, during normal business hours, and will use reasonable efforts to
minimize interference with Seller’s operations at the Property. Purchaser shall
use its best efforts not to alter or disturb the Property or the tenants of the
Property and Purchaser shall not permit any mechanics’ liens to be filed against
the Property. Purchaser may not conduct any Phase II environmental tests or
other intrusive samplings or drillings without prior written consent of Seller.

 

5.3 Restoration and Indemnification. Purchaser will promptly restore any
physical damage to the Property caused as a result of Purchaser or Purchaser’s
Consultant’s access to the Property (but Purchaser will not be liable to Seller
or indemnify Seller against the “economic” consequences of the discover of any
condition of the Property as a result of the Reviews). Purchaser further agrees
to indemnify and hold Seller and Seller’s affiliates, managers, members,
employees, officers, directors, trustees, representatives and agents
(collectively, including Seller, “Seller’s Indemnified Parties”) harmless from
and against any and all claims, causes of action, attorneys fees and costs,
damages, costs, injuries and liabilities resulting from the activities of
Purchaser and/or Purchaser’s Consultants at or on the Property (collectively,
“Losses”). Notwithstanding anything set forth herein to the contrary, the
restoration and indemnification obligations of Purchaser in this Section 5.3
shall survive Closing or the earlier termination, for any reason, of this
Agreement.

 



 

 

 

5.4 Service Contracts. Notwithstanding anything contained herein to the
contrary, Purchaser shall notify Seller in writing prior to the expiration of
the Inspection Period which, if any, of the Service Contracts Purchaser does not
wish to assume at Closing. Seller shall terminate at Closing those Service
Contracts specified in Purchaser’s notice, except Seller shall have no
obligation to terminate, and Purchaser shall accept and assume in accordance
with their terms all Service Contracts (including those specified in Purchaser’s
notice) which cannot be terminated by Seller (i) without cause, (ii) upon thirty
(30) days’ notice, and (iii) without payment of a premium or penalty.
Purchaser’s failure to timely deliver notice pursuant to the preceding sentence
shall be deemed Purchaser’s election to accept and assume all of the Service
Contracts.

 

5.5 Option to Terminate. In addition to Purchaser’s rights under Section 3.2,
Purchaser shall have the right to elect, in its sole discretion, not to proceed
with the transaction contemplated by this Agreement for any reason or for no
reason whatsoever at or before the end of the Inspection Period. Purchaser may
terminate this Agreement by giving written notice to Seller by the end of the
Inspection Period in which event Escrow Agent shall return the Deposit, less the
non-refundable Earnest Money, to Purchaser, and the parties will have no further
rights or obligations under this Agreement, except for any obligations that
expressly survive termination. If Purchaser fails to notify Seller in writing
before 5:00 P.M. Eastern Time, on the last day of the Inspection Period of its
election to terminate, then Purchaser will be deemed to have forever waived its
right to terminate pursuant to this Section 5.5 and elected to proceed to
Closing hereunder pursuant to the terms and conditions of this Agreement.

 

5.6 Insurance. From and after the Effective Date, Purchaser shall maintain, and
shall cause its third party Consultants to maintain, insurance in an amount not
less than $5,000,000 combined single limit, together with worker’s compensation
insurance if required by state law (and if none is required by state law, it is
understood that each such party not having worker’s compensation insurance shall
assume all liability for their employees and Seller shall be indemnified from
liability for same), and in form and substance adequate to insure all liability
of Purchaser and its Consultants arising out of access to and inspections and
testing at the Property or any part thereof made on behalf of Purchaser.
Purchaser shall deliver proof of the insurance coverage required pursuant to
this Section 5.6 to Seller (in the form of a certificate of insurance) prior to
Purchaser’s or Purchaser’s Consultants’ entry onto the Property. The insurance
required hereunder shall be issued by insurance companies licensed to do
business in the state where the Property is located with general policyholder’s
ratings of at least A- and a financial rating of at least XI in the most current
Best’s Insurance Reports available on the date any such party obtains the
insurance policies, with such policies naming Seller and any mortgage lender as
an additional insured party.

 



 

 

 

6. REPRESENTATIONS AND WARRANTIES.

 

6.1 Seller’s Representations and Warranties. Seller represents and warrants to
Purchaser the following as of the Effective Date of this Agreement, and such
representations and warranties will continue until and be deemed remade as of
the Closing Date:

 

6.1.1 Organization. Seller is duly formed, validly existing and, if applicable,
in good standing under the laws governing its organization, and, is duly
qualified to transact business and, if applicable, in good standing in the state
in which the Property is situated.

 

6.1.2 Authority/Consent. Seller is the owner of the fee simple interest in the
Property and possesses all requisite power and authority, has taken all actions
required by its organizational documents and applicable law, and has obtained
all necessary consents, to execute and deliver this Agreement and to consummate
the transactions contemplated by this Agreement. Each individual executing this
Agreement on behalf of Seller represents and warrants to Purchaser that he or
she is duly authorized to do so.

 

6.1.3 Litigation. Except as disclosed on Schedule 6.1.3 attached hereto, no
material action, suit or other proceeding (including, but not limited to, any
condemnation action), is pending or, to Seller’s Knowledge, has been threatened
that concerns or involves the Property or Seller’s interest in the Property.

 

6.1.4 Bankruptcy. No bankruptcy, insolvency, reorganization or similar action or
proceeding, whether voluntary or involuntary, is pending, or to Seller’s
Knowledge threatened, against Seller.

 

6.1.5 Other Sales Agreements. Seller has not entered into any other contract to
sell the Property or any part thereof that is currently in effect.

 

6.1.6 Service Contracts. To Seller’s Knowledge, except for the contracts
referenced on the list of Service Contracts attached hereto as Schedule 1.5,
there are no contracts of construction, employment, management, service, or
supply in effect entered into by Seller that will affect the Property or
operations of the Property after Closing. To Seller’s Knowledge, there are no
defaults under any of the Service Contracts.

 

6.1.7 Leases. To Seller’s Knowledge, there are no occupancy agreements, leases,
lettings or tenancies in effect to which Seller is a party that will affect the
Property after Closing, except the Leases referenced on the list of Leases
attached hereto as Schedule 1.4 and those entered into pursuant to Section 7.1.
To Seller’s Knowledge, copies of the Leases that are true, correct and complete
in all material respects, including all material amendments, renewals,
modifications, and assignments thereof, have been made available to Purchaser.
Except as set forth in the Leases or the Property Information, neither the
Tenants of the Property nor any other person has any right, option or agreement
to purchase the Property, including purchase options or rights of first refusal
to purchase the Property or any portion thereof.

 

6.1.8 Assessments. To Seller’s Knowledge, Seller has received no written notice
that there are unpaid and delinquent assessments for public improvements against
the Property or that there is any property that was previously omitted from the
tax rolls for which any assessments will be owed.

 



 

 

 

6.1.9 Notice Concerning Violation of Law. To Seller’s Knowledge, Seller has not
received any written notice or written communication (each, an “NOV”) from any
governmental authority of any violations of any federal, state, county or
municipal laws, ordinances, orders, applicable building or sign codes, or any
other regulations and governmental requirements affecting the Property or any
portion thereof (including the conduct of business operations thereon) (“Legal
Requirements”), other than for the notices that are contained in the Property
Information provided by Seller.

 

6.1.10 No Uncured Violation of Legal Requirements. To Seller’s Knowledge, all
NOV’s concerning the Property have been fully cured to the satisfaction of the
governmental body issuing the NOV, and the Property and the operations being
conducted thereon are not currently in violation of any applicable Legal
Requirements.

 

6.1.11 Environmental Laws. Except with respect to issues, if any, specifically
identified and disclosed in any environmental report(s) furnished to Purchaser
by Seller as a part of the Property Information, to Seller’s Knowledge, (i) the
Property is not in violation of any Environmental Law (as hereinafter defined)
relating to the Property, (ii) during Seller’s term of ownership, the Property
has not been used for industrial purposes or for the storage, treatment or
disposal of hazardous substances (as defined by CERCLA), other than equipment,
cleaning solutions, maintenance materials and other products (collectively,
“Permitted Products”) that are customarily used or stored incidental to the
operation and/or maintenance of the Property and that are in ordinary quantities
and have been used in strict compliance with all applicable Environment Law (as
defined below), and (iii) no underground storage tanks have been or are
currently located at the Property. As used herein, the term “Environmental Law”
means any law, statute, ordinance, rule, regulation, order or determination of
any governmental authority or agency affecting the Property and pertaining to
health or the environment including, but not limited to, the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, 42 U.S.C.
Section 9601 et seq. (“CERCLA”), the Federal Resource Conservation and Recovery
Act, 42 U.S.C. Section 6901 et seq. (“RCRA”) the Hazardous Materials
Transportation Act (49 U.S.C. § 1801, et seq.), or any other federal, state, or
local law, ordinance or other Legal Requirements now or hereafter promulgated
pursuant to such laws or pertaining to the protection of human health or the
environment, including, without limitation asbestos containing material,
presumed asbestos containing materials, Radon, lead based paint or petroleum
products or any fraction thereof.

 

6.1.12 Foreign Person. Seller is not a “foreign person,” “foreign trust” or
“foreign corporation” within the meaning of the United States Foreign Investment
in Real Property Tax Act of 1980 and the Internal Revenue Code of 1986, as
subsequently amended.

 

6.1.13 Utilities. To Seller’s Knowledge, Seller has not received any written
notice of the termination or impairment of the furnishing of services to the
Property of water, sewer, gas (to the extent required), electric, telephone or
such other utility services required for the operation of the Property.

 

6.1.14 Assumption Loan. To Seller’s Knowledge, Seller is not in default under
the Loan.

 



 

 

 

6.1.15 No Prohibited Persons. Neither Seller nor, to Seller’s Knowledge, any of
its officers, directors, partners, members, Affiliates or shareholders is a
person or entity: (i) that is listed in the Annex to, or is otherwise subject to
the provisions of Executive Order 13224 issued on September 24, 2001
(“EO13224”); (ii) whose name appears on the United States Treasury Department’s
Office of Foreign Assets Control (“OFAC”) most current list of “Specifically
Designated National and Blocked Persons” (which list may be published from time
to time in various mediums including, but not limited to, the OFAC website,
http:www.treas.gov/ofac/t11sdn.pdf); (iii) who commits, threatens to commit or
supports “terrorism”, as that term is defined in EO13224; or (iv) who is
otherwise affiliated with any entity or person listed above.

 

6.1.16 Survival. The representations and warranties made by Seller herein shall
survive for a period of three hundred and sixty-five (365) days from the Closing
Date.

 

6.2 Purchaser’s Representations and Warranties. Purchaser represents to Seller
that, as of the Effective Date of this Agreement:

 

6.2.1 Organization. Purchaser is duly formed, validly existing and, if
applicable, in good standing under the laws of the state of its organization,
and is or will be by the Closing Date duly qualified to transact business and,
if applicable, in good standing in the state in which the Property is situated.

 

6.2.2 Authority/Consent. Purchaser possesses all requisite power and authority,
has taken all actions required by its organizational documents and applicable
law, and has obtained all necessary consents, to execute and deliver this
Agreement and to consummate the transactions contemplated in this Agreement.
Each individual executing this Agreement on behalf of Purchaser represents and
warrants to Seller that he is duly authorized to do so.

 

6.2.3 ERISA Matters. Purchaser is not: (i) a plan which is subject to Title I of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), as
defined in Section 3(3) of ERISA, nor a plan as defined in Section 4975(e)(1) of
the Internal Revenue Code of 1986, as amended (each of the foregoing hereinafter
referred to collectively as a “Plan”); (ii) a “governmental plan” as defined in
Section 3(32) of ERISA; or (iii) a “party in interest,” as defined in Section
3(14) of ERISA, to a Plan, except with respect to plans, if any, maintained by
Purchaser, nor do the assets of Purchaser constitute “plan assets” of one or
more of such Plans within the meaning of Department of Labor Regulations Section
2510.3-101. Purchaser is acting on its own behalf and not on account of or for
the benefit of any Plan. Purchaser has no present intent to transfer the
Property to any entity, person or Plan which will cause a violation of ERISA.
Purchaser shall not assign its interest under this Agreement to any entity,
person or Plan which will cause a violation of ERISA.

 

6.3 No Prohibited Persons. Neither Purchaser nor any of its officers, directors,
partners, members, Affiliates or shareholders is a person or entity: (i) that is
listed in the Annex to, or is otherwise subject to the provisions of EO13224;
(ii) whose name appears on OFAC’s most current list of “Specifically Designated
National and Blocked Persons” (which list may be published from time to time in
various mediums including, but not limited to, the OFAC website,
http:www.treas.gov/ofac/t11sdn.pdf); (iii) who commits, threatens to commit or
supports “terrorism”, as that term is defined in EO13224; or (iv) who is
otherwise affiliated with any entity or person listed above

 



 

 

 

6.4 Knowledge. As used in this Agreement, or in any other agreement, document,
certificate or instrument delivered by Seller to Purchaser, the phrase “to
Seller’s Knowledge”, “to the best of Seller’s actual knowledge”, “to the best of
Seller’s Knowledge” or any similar phrase shall mean the actual, not
constructive or imputed, knowledge of Nickolay Bochilo, Vice President of
Investments, of Bell Partners Inc. and the regional property manager, Amy Soles
(collectively, “Seller’s Representatives”), who are the persons most likely to
know of matters that would need to be disclosed to Purchaser pursuant to Section
6.1, without any obligation on any of their parts to search or examine any
files, records, books, correspondence and the like, or to make any independent
investigation of the matters being represented and warranted.

 

6.5 Seller’s Duty to Disclose. If prior to the Closing Date Seller obtains
actual knowledge (which will have the same meaning as in Section 6.4) of a
matter or condition that would cause any representation made by Seller in this
Agreement to be false, then Seller will promptly notify Purchaser of the matter
or condition discovered by or made known to Seller (other than through
Purchaser’s investigations) that would cause such any such representation to be
false. As to a representation or warranty that is made as to matters “to
Seller’s Knowledge” (or words of similar effect), Seller will not be deemed in
breach of such representations or warranties, or responsible for correction of
any non-compliance with the matter or condition in question or be liable under
any indemnity provision in the Agreement after the Closing Date unless (A)
Seller had actual knowledge on the Closing Date that the representation or
warranty was false or the condition was not satisfied, and (B) Seller failed to
disclose promptly to Purchaser the matter or condition that became known to
Seller which made the representation or warranty untrue. This Section 6 will
survive the Closing Date as to events, matters or conditions that accrue or
occur prior to the Closing Date.

 

7. COVENANTS OF SELLER AND PURCHASER PRIOR TO CLOSING.

 

7.1 Operation of Property. From the Effective Date until the Closing, Seller
shall continue to operate, maintain and repair the Property in accordance with
the business judgment of Seller and its management company, but at least to the
standards followed in the same geographic area for first class apartment
projects. Seller shall cause all liens or property taxes and assessments imposed
on the Property to be paid when due, will not use (or authorize the use of) any
hazardous substances on the Property (other than Permitted Products), and will
not further mortgage or further encumber its interest in the Property. Seller
will cooperate in executing any documents and doing such other things as
Purchaser may reasonably request in connection with Purchaser’s due diligence
activities; provided, that such actions will be at no out-of-pocket expense to
Seller, and neither Seller nor the Property will be bound if Purchaser does not
close the purchase of the Property.

 

7.2 Service Contracts. At Closing, Seller shall assign to Purchaser, and
Purchaser shall assume, the Service Contracts pursuant to the Blanket
Conveyance, Bill of Sale and Assignment referenced in Section 9.2.1.2 unless any
such Service Contract is to be terminated pursuant to Section 5.4 hereof.

 

7.3 Receipt of Governmental Notices. Prior to Closing, Seller shall provide
Purchaser with copies of any written notices that are received by Seller’s
Representatives between the Effective Date and the Closing Date with respect to
(i) any special assessments or proposed increases in the valuation of the
Property, (ii) any condemnation or eminent domain proceedings affecting the
Property, or (iii) any violation of any Environmental Law or any zoning, health,
fire, safety or other law, regulation or code applicable to the Property.

 



 

 

 

7.4 Litigation. Seller will advise Purchaser promptly of any litigation,
arbitration proceeding or administrative hearing of which a Seller’s
Representative receives written notice and that concerns or affects the Property
in any manner and that is instituted after the Effective Date except for tenant
evictions filed by Seller in the ordinary course of business.

 

7.5 Insurance. Prior to Closing, Seller will maintain Seller’s existing
insurance coverage with respect to the Property for the benefit of Seller and
any mortgage lender.

 

7.6 Casualty. Seller will advise Purchaser promptly of any casualty at the
Property after the Effective Date.

 

7.7 Loan. From and after the date hereof, Seller shall not modify the Loan. From
and after the date hereof, Seller shall not make any non-mandatory principal
prepayments under the Loan unless expressly approved by Purchaser in writing.
Seller shall perform in all material respects its obligations as borrower under
the Loan.

 

8. CONDITIONS PRECEDENT TO CLOSING.

 

8.1 Conditions Precedent to Purchaser’s Obligation to Close. Purchaser’s
obligation to purchase the Property is subject to satisfaction on or before the
Closing Date (as such date may be extended as provided herein) of the following
conditions, any of which may be waived in writing by Purchaser in Purchaser’s
sole and absolute discretion, provided that if these conditions are not fully
satisfied by the Closing Date, Purchaser may elect to terminate this Agreement,
in which event the Deposit, less the non-refundable Earnest Money, shall be
returned to Purchaser:

 

8.1.1 Covenants. Seller shall have performed and observed in all material
respects all covenants and obligations of Seller under this Agreement,
including, without limitation, delivery into escrow of any and all documents
required pursuant to Section 9.2.

 

8.1.2 Representations and Warranties. All representations and warranties of
Seller set forth in this Agreement shall be true and correct in all material
respects as if made on the Closing Date.

 

8.1.3 Title. A final examination of the title to the Land and Improvements shall
disclose no title exceptions except for the Permitted Exceptions and those
exceptions for which Seller effects a Seller’s Cure, matters caused by Purchaser
or its activities on the Property, or other matters approved in writing by
Purchaser. In addition, the Title Company shall be prepared to issue to
Purchaser, at standard rates, an ALTA (2006) owner’s title insurance policy in
the amount of the Purchase Price (the “Title Policy”), in extended coverage
format, insuring that the fee simple estate to the Property is vested in
Purchaser subject only to the Permitted Exceptions, matters caused by Purchaser
or its activities on the Property, or other matters approved in writing by
Purchaser, free and clear of any Monetary Encumbrances. Each party shall use all
commercially reasonable efforts to cause the Title Company to issue the Title
Policy. Seller will execute and deliver to Title Company and Purchaser an
owner’s Lien ALTA Affidavit (on the Title Company’s standard form).

 

8.1.4 Loan Assumption Approval. Existing Lender’s approval of the Loan
Assumption.

 



 

 

 

8.2 Conditions Precedent to Seller’s Obligation to Close. Seller’s obligation to
sell the Property is subject to satisfaction, on or before the Closing Date (as
such date may be extended as provided herein) of the following conditions, any
of which may be waived in writing by Seller in Seller’s sole and absolute
discretion:

 

8.2.1 Covenants. Purchaser shall have performed and observed in all material
respects all covenants and obligations of Purchaser under this Agreement,
including, without limitation, delivery into escrow of any and all documents
required pursuant to Section 9.3, and substitute utility deposits pursuant to
Section 9.5.5.

 

8.2.2 Representations and Warranties. All representations and warranties of
Purchaser set forth in this Agreement shall be true and correct in all material
respects as if made on the Closing Date.

 

8.2.3 Loan Assumption Approval and Release of Seller and Guarantors. Existing
Lender’s approval of the Loan Assumption together with an agreement of Lender
releasing Seller and its guarantor, Bell Partners Inc., Bell Fund III, LLC,
Ramin Kamfar and James G. Babb from all obligations under the Loan arising out
of the period from and after Closing in such form as required by Existing
Lender.

 

8.3 Failure of a Condition.

 

8.3.1 In the event that any condition precedent to Closing has not been
satisfied on or before the Closing Date, then the party who would have benefited
from having such condition to Closing satisfied (the “Unsatisfied Party”) shall
give notice to the other of the condition or conditions that the Unsatisfied
Party asserts are not satisfied. In such notice the Unsatisfied Party shall also
elect either (i) to extend the Closing Date for a reasonable period of time (not
to exceed 10 days) to allow the other party to satisfy the condition, (ii) to
terminate this Agreement, whereupon neither party shall have any further rights
or obligations hereunder (other than any obligations of either party that
expressly survive termination), and the Unsatisfied Party shall be entitled to
the Deposit, less the non-refundable Earnest Money, except if such failure of a
condition is due to a default by one of the parties, in which event the
non-defaulting party shall have those rights and remedies set forth in Article
11 herein, or (iii) to waive such failed condition in writing delivered to
Escrow Agent and the party who failed to meet such condition, and proceed to
Closing as contemplated hereunder.

 

8.3.2 If the transaction contemplated by this Agreement closes, the parties
shall be deemed to have waived any and all unmet or unsatisfied conditions,
other than any unmet or unsatisfied conditions arising out of a breach by either
party of any of its representations and warranties hereunder of which the other
party has no knowledge as of Closing.

 

9. CLOSING.

 

9.1 Closing Date. The consummation of the transaction contemplated hereby (the
“Closing”) will take place via the escrow services of the Escrow Agent or at
such other location upon which Seller and Purchaser mutually agree, on the
earlier of (i) ten (10) days following Purchaser's receipt of Existing Lender's
written approval of the Loan Assumption, or (ii) two hundred ten (210) days
following the Effective Date (“Closing Date”). Purchaser shall have the
opportunity to extend the Closing Date for thirty (30) days upon written notice
to Seller given no later than the later of (i) thirty (30) days following
expiration of the Inspection Period and (ii) ten days following Existing
Lender’s written approval of the Loan Assumption. Such notice shall be
accompanied by an additional deposit of $200,000.00 (the “Extension Deposit”)
thus increasing the total Deposit to $1,200,000.00.

 



 

 

 

9.2 Seller’s Obligations at the Closing. At the Closing, Seller will do, or
cause to be done, the following:

 

9.2.1 Closing Documents. Seller shall execute, acknowledge (if necessary) and
deliver originals of the following documents to the Escrow Agent:

 

9.2.1.1 A Special Warranty Deed in the form and substance of Exhibit C,
conveying the Land and Improvements to Purchaser in fee simple utilizing the
legal description for the Land set forth on Exhibit A hereto, subject only to
the Permitted Exceptions, and subject to the provisions of Section 3.2 above
(the “Deed”);

 

9.2.1.2 A Blanket Conveyance, Bill of Sale, and Assignment in the form and
substance of Exhibit D, whereby Seller conveys to Purchaser all of Seller’s
right, title and interest in and to the Personal Property, if any, free and
clear of all liens and encumbrances except Permitted Exceptions (subject to the
provisions of Section 3.2 above), and Seller assigns to Purchaser, and Purchaser
assumes, all of Seller’s rights and obligations under the Service Contracts,
Permits, Goodwill and Intellectual Property Rights, and Other Rights to the
extent the same are assignable;

 

9.2.1.3 An Assignment of Landlord’s Interest in Leases in the form and substance
of Exhibit E, whereby Seller assigns to Purchaser, and Purchaser assumes, all of
Seller’s rights and obligations under the Leases as set forth therein;

 

9.2.1.4 A Certificate of Non-Foreign Status;

 

9.2.1.5 A certificate that all of Seller’s representations and warranties in
this Agreement are true and correct in all material respects as of the Closing
Date in the form and substance of Exhibit F;

 

9.2.1.6 A settlement statement showing all of the payments, adjustments and
prorations provided for in Section 9.5 and otherwise agreed upon by Seller and
Purchaser;

 

9.2.1.7 An affidavit for the benefit of the Title Company on the Title Company’s
standard form. Seller shall also deliver to the Title Company such evidence as
may be reasonably required by the Title Company with respect to the authority of
the person(s) executing the deed of conveyance; and

 

9.2.1.8 Documents required by Existing Lender in connection with the Loan
Assumption.

 

9.2.2 Transfer Tax Forms. Real estate transfer tax forms and returns for the
Property if required under applicable law.

 

9.2.3 Notices of Sale. Letters (a) executed by Seller, terminating any Service
Contracts to be terminated pursuant to the terms hereof, and (b) executed in
counterpart by Seller, advising the Tenants under the Leases and providers under
the Service Contracts to be assumed by Purchaser of the sale of the Property to
Purchaser and directing that all rents and other payments or invoices, as
applicable, which shall become due and payable after the Closing Date be sent to
Purchaser or as Purchaser may direct.

 



 

 

 

9.2.4 Original Property Information Documents. Seller will deliver to Purchaser
originals within Seller’s possession of the Leases, Service Contracts,
Warranties and Permits; provided, however, that any of the Property Information
located at the Property shall remain at the Property.

 

9.2.5 Possession. Seller will deliver possession of the Property.

 

9.2.6 Keys. Seller will deliver all keys in the possession or subject to the
control of Seller, including, without limitation, master keys as well as
combinations, card keys and cards for the security systems, if any.

 

9.2.7 Costs. Seller will pay all costs allocated to Seller pursuant to Section
9.5 of this Agreement.

 

9.3 Purchaser’s Obligations at the Closing. At the Closing, Purchaser will do,
or cause to be done, the following in connection with the Property:

 

9.3.1 Closing Documents. At Closing, Purchaser shall execute, acknowledge (if
necessary) and deliver originals of the following documents to the Escrow Agent:

 

9.3.1.1 A Blanket Conveyance, Bill of Sale, and Assignment in the form and
substance of Exhibit D;

 

9.3.1.2 An Assignment of Landlord’s Interest in Leases in the form and substance
of Exhibit E;

 

9.3.1.3 A certificate that all of Purchaser’s representations and warranties in
this Agreement are true and correct as of the Closing Date in the form and
substance of Exhibit G;

 

9.3.1.4 A settlement statement showing all of the payments, adjustments and
prorations provided for in Section 9.5 and otherwise agreed upon by Seller and
Purchaser;

 

9.3.1.5 Original letters, executed in counterpart by Purchaser, as set forth in
Section 9.2.3(b);

 

9.3.1.6 Real estate transfer tax forms and returns for the Property if required
under applicable law; Such evidence as may be reasonably required by the Title
Company with respect to the authority of the person(s) executing the documents
required to be executed by Purchaser or on behalf of Purchaser, and such other
documents and information as the Title Company may require in order to issue the
Title Policy to Purchaser; and

 

9.3.1.7 Documents required by Lender in connection with the Loan Assumption.

 

9.3.2 Payment of Consideration. Purchaser will pay to Seller the Purchase Price
in accordance with Article 2 of this Agreement, as adjusted in accordance with
the provisions of this Agreement.

 

9.3.3 Costs. Purchaser will pay all costs allocated to Purchaser pursuant to
Section 9.5 of this Agreement.

 

9.4 Escrow. The delivery of the documents and the payment of the sums to be
delivered and paid at the Closing shall be accomplished through escrow with the
Escrow Agent. Escrow Agent shall not deliver or record any documents or disburse
any funds until Escrow Agent receives written confirmation from authorized
representatives of each of Seller and Purchaser that all conditions to Closing
have been satisfied or waived.

 



 

 

 

9.5 Costs and Adjustments at Closing.

 

9.5.1 Expenses. Purchaser shall pay (a) the Existing Lender’s fees, charges or
costs in connection with the Loan Assumption, including, without limitation, any
application fee, loan assumption fee and any attorneys’ or administrative fees
of Existing Lender in connection with the Loan Assumption, (b) the recording
costs for recording the Deed and any of the Closing documents that Purchaser
desires to record in connection with the transfer of the Property to Purchaser
and for recording the assumption agreement and/or other documents required to be
recorded by the Existing Lender in connection with the Loan Assumption, (c) the
incremental cost for “extended coverage” in excess of the cost of a “standard
coverage” owner’s title insurance policy (with standard pre-printed exceptions),
and any endorsement or other title insurance required by Existing Lender in
connection with the Loan Assumption; (d) the cost of any update to (or
re-certification to Purchaser of) the survey described in Section 3.2 hereof;
(e) the transfer tax applicable to the sale of the Property; and (f) one-half of
the escrow/settlement fees of the Escrow Agent. Seller shall pay: (a) the
expenses related to delivering the Property to Purchaser in the agreed-upon
condition, and as otherwise provided in this Agreement; (b) the cost of a
“standard coverage” owner’s policy of title insurance, and (c) one-half of the
settlement fees of the Escrow Agent. The Seller and Purchaser shall each pay
their respective attorney’s fees. Purchaser shall pay for its “due diligence”
expenses, except for those items which Seller is herein obligated to provide.
All other costs and expenses of the transaction contemplated hereby shall be
borne by the party incurring the same. The costs described in this Section 9.5
shall be referred to herein as the “Closing Costs.” The provisions of this
Section 9.5 shall survive the termination of this Agreement to the extent such
Closing Costs are incurred.

 

9.5.2 Proration Schedule. Seller shall prepare a proposed proration schedule for
the Property (the “Proration Schedule”) and deliver it to Purchaser on or prior
to the Closing Date, including the items specified below and any other items the
parties determine necessary.

 

9.5.3 Real Estate and Personal Property Taxes. Real estate, personal property
and ad valorem taxes for the year of Closing will be prorated between Seller and
Purchaser as of midnight of the day prior to the Closing Date on the basis of
actual bills therefor, if available. If such bills are not available, then such
taxes shall be prorated on the basis of the most currently available tax bills
and, thereafter, promptly reprorated upon the availability of actual bills for
the applicable period, if and only if the reproration would result in an
adjustment to either party exceeding $2500. All rebates or reductions in taxes
received subsequent to Closing, net of costs of obtaining the same, shall be
prorated as of the Closing, if and only if the reproration would result in an
adjustment to either party exceeding $2500, and promptly remitted to the
appropriate party. The current installment of all special assessments, if any,
which are a lien against the Property at the time of Closing and are being or
may be paid in installments shall be prorated as of midnight of the day prior to
the Closing Date.

 

9.5.4 Lease Security Deposits and Rents. Purchaser shall receive from Seller a
credit against the Purchase Price in the amount of any refundable cash security
deposits paid pursuant to the Leases and not yet refunded to tenants. After
Closing, Purchaser shall be responsible for maintaining as security deposits the
aggregate amount so credited to Purchaser in accordance with the provisions of
the Leases relevant thereto. All rents and other similar payments under the
Leases actually received by Seller prior to the Closing Date shall be prorated
as of 12:01 a.m. on the Closing Date. At Closing, Purchaser shall pay Seller a
discounted amount for all past due rent or other similar payments outstanding
under any Lease at the following discount rate calculated as of the Closing
Date: (i) 98% of the applicable amount if 0-30 days past due, (ii) 75% of the
applicable amount if 31-60 days past due. The entire amount of all late rent or
other similar payments under any Lease or other occupancy arrangement received
or collected after the Closing Date shall be for the sole benefit of Purchaser.

 



 

 

 

9.5.5 Utilities. Water, sewer, electric and other utility charges shall be
prorated as of 12:01 a.m. on the Closing Date. If the bill for any of the
foregoing will not have been issued as of 12:01 a.m. on the Closing Date, the
charges therefor shall be prorated on the Closing Date on the basis of the
charges of the prior period for which such bills were issued. Seller and
Purchaser shall cooperate to cause the transfer of utility accounts from Seller
to Purchaser. Seller shall be entitled to retain any utility security deposits
to be refunded, (or Seller may receive a credit at Closing, at Purchaser’s
option). At Closing, Purchaser shall post substitute utility security deposits
to replace those previously paid by Seller or, if the utility provider will not
refund such deposits to Seller, Seller shall receive a credit therefor by
Purchaser at Closing. Any transfer fees required with respect to any such
utility shall be paid by or charged to Purchaser.

 

9.5.6 Insurance Policies. Premiums on insurance policies will not be adjusted.
As of the Closing Date, Seller will terminate its insurance coverage and
Purchaser will affect its own insurance coverage.

 

9.5.7 Service Contracts. All amounts payable under any of the Service Contracts
being assumed by Purchaser, excluding any signing bonuses, incentive payments
and/or other upfront money, which shall be the sole property of Seller, shall be
prorated as of 12:01 a.m. on the Closing Date.

 

9.5.8 Other Income and Expenses. All other income and ordinary operating
expenses for or pertaining to the Property, including, but not limited to,
public utility charges, maintenance, service charges, license fees and lease
commissions, will be prorated as of 12:01 a.m. on the Closing Date. Any income
related to Resident Utility Billing Systems shall be prorated based on the
average billing for the past 12 months.

 

9.5.9 Mortgage Interest and Escrows. Interest due under the Loan shall be
prorated as of the Closing therefor. The amounts of any escrows or reserves held
by Existing Lender for the benefit of the Seller shall be paid or credited to
the Seller by Purchaser at Closing.

 

9.5.10 Post-Closing Adjustments. In the absence of manifest error or where
actual numbers are not available for proration purposes, all prorations shall be
final and there shall be no post-closing adjustment except (i) ad valorem taxes
as set forth in Section 9.5.3 and (ii) if there is an unanticipated item of
income or expense relating to a period prior to Closing that is discovered by
Purchaser or Seller within ninety (90) days after Closing and the monetary
effect of such item of income or expense to Purchase or Seller had it been paid
or prorated at Closing exceeds $2500, then either party may bring it to the
attention of the other and request a reproration. Any amounts so adjusted or
reprorated shall be paid by the party owing such amount within thirty (30) days
after receipt of the amount owed.

 



 

 

 

If any post-Closing reconciliation or adjustment is required between the parties
pursuant to this Agreement (because of an adjustment or prorate that is done on
an estimated basis, or otherwise, under the preceding paragraph), the parties
will reasonably co-operate with each other to provide the information needed for
such reconciliation and adjustment, and will promptly do the reconciliation and
adjustment when the information is available to do so. If any other closing
costs not specifically provided for herein are due at closing of this
transaction, each party shall pay such closing costs as are normally and
customarily the responsibility of such party.

 

9.5.11 Reporting Person. If requested in writing by either party, the Escrow
Agent shall confirm its status as the “Reporting Person” in writing, which such
writing shall comply with the requirements of Section 6045(e) of the United
States Code and the regulations promulgated thereunder.

 

9.5.12 Termination of Employees. As of the Closing Date, Seller will terminate
from employment any employees of Seller at the Property, and shall pay all
compensation owed to such employees by the end of the business day after the
termination, including (without limitation) all such accrued compensation and
make all contributions necessary to fully fund all such accrued and vested
benefits no later than the Closing Date. Seller will be responsible for
complying with any applicable Legal Requirements pertaining to such
terminations, including (without limitation) requirements under the Worker
Adjustment and Retraining Notification Act (“WARN Act”), the requirements of
Section 4980B (“COBRA”) of the Code, and any other federal, state or local Legal
Requirements pertaining to termination of employees, employee compensation and
similar matters.

 

9.5.13 Survival. In making the prorations required by this Section 9.5, the
economic burdens and benefits of ownership of the Property for the Closing Date
shall be allocated to Purchaser. The provisions of this Section 9.5 shall
survive Closing.

 



 

 

 

10. RISK OF LOSS, DAMAGE, CONDEMNATION.

 

10.1 Risk of Loss. Risk of loss for damage to the Property, or any part thereof,
by fire or other casualty from the Effective Date until Closing will be on
Seller. Upon Closing, full risk of loss with respect to the Property will pass
to Purchaser.

 

10.2 Damage. Seller shall promptly deliver to Purchaser written notice of any
casualty or taking involving the Property, to the extent the same are received
by an officer of Seller’s property manager.

 

10.3 Minor Damage. In the event of loss or damage to the Property or any portion
thereof which is not “major” (as hereinafter defined), this Agreement shall
remain in full force and effect and the repairs shall be completed in accordance
with Section 10.5 hereof.

 

10.4 Major Damage. In the event of a “major” loss or damage, Purchaser may
terminate this Agreement by written notice to Seller, in which event the
Deposit, less the non-refundable Earnest Money, shall be returned to Purchaser
and thereafter, neither party will have any further rights or obligations
hereunder, except for any obligations that expressly survive termination. If
Purchaser does not elect to terminate this Agreement within ten (10) days after
Seller sends Purchaser written notice of the occurrence of “major” loss or
damage, then Purchaser shall be deemed to have elected to proceed with Closing
and the repairs shall be completed in accordance with Section 10.5 hereof.

 

10.5 Continued Agreement. If this Agreement is not terminated pursuant to
Section 10.4 hereof and if prior to Closing Seller is unable to perform all
repairs necessary to bring the Property to its condition immediately prior to
such loss or damage, Seller shall assign to Purchaser all of Seller’s right,
title and interest to any claims and proceeds Seller may have with respect to
any casualty insurance policies or condemnation awards relating to the Property,
except to the extent needed to reimburse Seller for reasonable sums it expended
prior to the Closing for the restoration or repair of such Property or in
collecting such insurance proceeds or condemnation awards. In the event that
Seller elects to perform repairs upon the Property, Seller shall use reasonable
efforts to complete such repairs prior to Closing. If Seller assigns a casualty
or condemnation claim to Purchaser, at Closing Purchaser shall be credited with
any applicable insurance deductibles. If such proceeds or awards have not been
collected as of the Closing, then such proceeds or awards shall be assigned to
Purchaser at Closing, except to the extent needed to reimburse Seller for sums
it expended prior to the Closing for the restoration or repair of such Property.
The terms of this Section 10.5 shall be subject to the rights of any mortgagee
or lender under any mortgage, deed of trust or similar document encumbering the
Property, unless any such mortgagee or lender acknowledges in a signed document
satisfactory to Seller and Purchaser that such mortgagee or lender will not take
possession of or otherwise require any such proceeds or awards to be used in a
particular manner. In the event any such mortgagee or lender refuses to provide
any such signed document, or requires that any casualty or condemnation proceeds
or awards be used pursuant to the terms of any mortgage, deed of trust or
similar document (including use for restoration of the Property), Seller shall
notify Purchaser thereof (“Seller’s Notice”) and then either party hereto shall
have the right to terminate this Agreement upon written notice to the other no
later than five (5) days following Seller’s Notice or the Closing Date,
whichever first occurs. If this Agreement is not terminated as provided in the
previous sentence, Seller shall credit Purchaser at Closing with an amount equal
to the amount of any proceeds or awards applied by any such mortgagee or lender
to the indebtedness secured by any mortgage, deed of trust or similar document
encumbering the Property. In the event either party terminates this Agreement
pursuant to the terms of this Section 10.5, the Deposit shall be returned to
Purchaser and thereafter, neither party will have any further rights or
obligations hereunder, except for any obligations that expressly survive
termination.

 



 

 

 

10.6 Definition of Major Loss. For purposes of Section 10.3 and Section 10.4
hereof, “major” loss or damage refers to the following: (i) loss or damage to
the Property or any portion thereof such that the cost of repairing or restoring
the Property to a condition substantially similar to that of the Property prior
to the event of damage would be, in the written opinion of an architect selected
by Seller and reasonably approved by Purchaser, equal to or greater than
$1,000,000 and (ii) any loss due to a condemnation which permanently and
materially impairs the current use of the Property or access to the Property. If
Purchaser does not give notice to Seller of Purchaser’s reasons for disapproving
an architect within five (5) Business Days after receipt of notice of the
proposed architect, Purchaser shall be deemed to have approved the architect
selected by Seller.

 

11. REMEDIES AND ADDITIONAL COVENANTS.

 

11.1 Seller Default. In the event that, prior to Closing, Seller breaches any of
its representations or warranties or fails to perform any of its covenants in
any material respect, and such breach or failure shall continue for a period of
ten (10) Business Days after notice thereof from Purchaser, then Purchaser’s
sole and exclusive remedy shall be as follows: (a) to file an action to obtain
specific performance of Seller’s obligation to perform in accordance with this
Agreement, or (b) to declare this Agreement terminated and receive a return of
the full Deposit, and reimbursement for all out-of-pocket due diligence, legal
and other expenses associated with the transaction contemplated herein, not to
exceed $50,000.00 (collectively, “Transaction Costs”).

 

In the event this Agreement is terminated after Seller’s default, then upon
return of the full Deposit to Purchaser and payment of Transaction Costs to
Purchaser pursuant to Section 11.1(b), all rights and obligations of the parties
under this Agreement shall expire (except for such provisions as expressly
survive the expiration or the termination hereof or as otherwise expressly
provided herein), and this Agreement shall become null and void.

 

In the event that, prior to Closing, Purchaser obtains actual knowledge that
Seller has made an untrue representation, Purchaser will notify Seller in
writing as to the representation that Seller made that was untrue. If Purchaser
nevertheless proceeds to consummate the Closing shall take place without
Purchaser making an objection to an untrue representation of which Purchaser
shall have knowledge, Purchaser shall be deemed to have waived all liability of
Seller by reason of such untrue representation.

 

In addition to Purchaser’s remedies above, Purchaser further agrees that its
recourse against Seller under this Agreement or under any other agreement,
document, certificate or instrument delivered by Seller to Purchaser, or under
any law applicable to the Property or this transaction, shall be strictly
limited to Seller’s interest in the Property (or upon consummation of the
transaction contemplated hereunder, to the net proceeds of the sale thereof
actually received by Seller), and that in no event shall Purchaser seek or
obtain any recovery or judgment against any of Seller’s other assets (if any) or
against any of Seller’s members, partners, or shareholders, as the case may be
(or their constituent members, partners, or shareholders, as the case may be) or
any director, officer, employee or shareholder of any of the foregoing.
Purchaser agrees that Seller shall have no post-closing liability to Purchaser
for any breach of Seller’s covenants, representations or warranties hereunder or
under any other agreement, document, certificate or instrument delivered by
Seller to Purchaser, or under any law applicable to the property or this
transaction unless the valid claims for all such breaches collectively aggregate
more than $25,000, in which event the full amount of such valid claims shall be
actionable, up to the cap set forth in the following paragraph.

 



 

 

 

Purchaser agrees that any recovery against Seller for any breach of Seller’s
covenants, representations or warranties hereunder or under any other agreement,
document, certificate or instrument delivered by Seller to Purchaser (other than
the Deed, which is not covered by the “cap” in this paragraph), or under any law
applicable to the Property or this transaction, shall be limited to Purchaser’s
actual damages in the aggregate (“Recoverable Damages”) plus the actual,
reasonable out-of-pocket expenses in enforcing Purchaser’s rights against
Seller, but the Recoverable Damages shall not be in excess of two percent (2%)
of the Purchase Price for the Property.

 

Neither Seller nor Purchaser shall be entitled to receive, and each party hereby
waives any right to receive, any consequential, indirect or punitive damages.

 

11.2 Purchaser Default. The parties acknowledge and agree that if Purchaser
breaches any of its representations or warranties or fails to perform any of its
covenants in any material respect it would be extremely difficult to ascertain
the extent of the actual detriment Seller would suffer as a result of such
breach and/or failure. Consequently, if Purchaser breaches any of its
representations or warranties, fails to perform any of its covenants in any
material respect, or otherwise defaults in its obligations hereunder, then
Seller shall be entitled to terminate this Agreement by giving written notice
thereof to Purchaser prior to or at the Closing, in which event the Deposit
shall be paid to Seller as fixed, agreed and liquidated damages, and, after the
payment of the Deposit to Seller, neither Seller nor Purchaser will have any
further rights or obligations under this Agreement, except for any obligations
and indemnities that expressly survive termination. PURCHASER AND SELLER
ACKNOWLEDGE AND AGREE THAT THE DEPOSIT AMOUNT IS THE PARTIES’ BEST ESTIMATE OF
THE DAMAGES SELLER WOULD SUFFER BECAUSE OF ANY SUCH BREACH, FAILURE OR DEFAULT
BY PURCHASER, AND THAT SUCH ESTIMATE IS REASONABLE COMPENSATION UNDER THE
CIRCUMSTANCES EXISTING ON THE EFFECTIVE DATE OF THIS AGREEMENT, AND THE
RETENTION OF THE DEPOSIT AS LIQUIDATED DAMAGES SHALL BE THE EXCLUSIVE REMEDY FOR
PURCHASER’S BREACH, FAILURE OR DEFAULT, SINCE THE PRECISE AMOUNT OF SUCH
COMPENSATION WOULD BE DIFFICULT TO DETERMINE.

 

 



The foregoing is accepted and agreed to.                Initials of: /s/ NB  
/s/ MEN     Seller   Purchaser  

 



 

 

 

11.3 Environmental Release by Purchaser. Purchaser hereby agrees that, if at any
time after the Closing, any third party or any governmental agency seeks to hold
Purchaser responsible for the presence of, or any loss, cost or damage
associated with, Hazardous Materials (as hereinafter defined) in, on, above or
beneath the Property or emanating therefrom, then except for Seller Material
Liabilities (as defined below) the Purchaser waives any rights that Purchaser
may have against Seller in connection therewith as an owner or operator of the
Property, including, without limitation, under CERCLA or RCRA, and Purchaser
agrees that except for Material Seller Liabilities (as defined below), Purchaser
shall not (i) implead the Seller, (ii) bring a contribution action or similar
action against the Seller, or (iii) attempt in any way to hold the Seller
responsible with respect to any such matter. The provisions of this Section 11.3
shall survive the Closing. As used herein, “Hazardous Materials” shall mean and
include, but shall not be limited to any petroleum product and all hazardous or
toxic substances, wastes or substances, any substances which because of their
concentration, chemical, or active, flammable, explosive, infectious or other
characteristics, constitute or may reasonably be expected to constitute or
contribute to a danger or hazard to public health, safety or welfare or to the
environment, including, without limitation, mold, any hazardous or toxic waste
or substances which are included under or regulated (whether now existing or
hereafter enacted or promulgated, as they may be amended from time to time)
including, without limitation, CERCLA, RCRA, and similar state laws and
regulations adopted thereunder. The foregoing will not be construed as an
assumption or indemnity by Purchaser as to any action or claim that any third
party (including, without limitation, any governmental agency) may have against
Seller. Furthermore, the foregoing shall not be applicable to any material
claims or material liabilities (“Seller Material Liabilities”) arising out of,
or in connection with, any contamination of the Property by Hazardous Materials
that was caused, directly or indirectly, or was exacerbated, by any action or
inaction by Seller, or its employees, agents, independent contractors or
representatives, during the time period in which Seller owned the Property, or
that was Known to Seller (as defined in this Agreement) but not disclosed to
Purchaser pursuant to Section 6 of this Agreement prior to the Closing.

 

11.4 Delivery of Materials. Notwithstanding anything contained in this Agreement
to the contrary, if this Agreement is terminated for any reason whatsoever, then
Purchaser shall promptly deliver to Seller, or at Seller’s option, destroy all
Property Information provided to Purchaser by Seller, including copies thereof
in any form whatsoever, including electronic form. The obligations of Purchaser
under this Section 11.4 shall survive any termination of this Agreement.

 

12. BROKERAGE COMMISSION.

 

12.1 Brokers. Seller represents and warrants to Purchaser that Seller has not
contacted or entered into any agreement with any real estate broker, agent,
finder, or any party in connection with this transaction except for Bell
Partners Inc. (an affiliate of Seller) (collectively, “Seller’s Broker”) and
that Seller has not taken any action that would result in any real estate
broker’s or finder’s fees or commissions being due and payable to any party
other than Seller’s Broker with respect to the transaction contemplated hereby.
Seller will be solely responsible for the payment of any commission to Seller’s
Broker in accordance with the provisions of a separate agreement and Purchaser
shall have no obligations or liabilities relative to such commissions. Purchaser
hereby represents and warrants to Seller that Purchaser has not contracted or
entered into any agreement with any real estate broker, agent, finder, or any
party in connection with this transaction, and that Purchaser has not taken any
action that would result in any real estate broker’s or finder’s fees or
commissions being due or payable to any party with respect to the transaction
contemplated hereby.

 



 

 

 

12.2 Indemnity. Each party hereby indemnifies and agrees to hold the other party
harmless from any loss, liability, damage, cost, or expense (including, without
limitation, reasonable attorneys’ fees) paid or incurred by the other party by
reason of a breach of the representation and warranty made by such party under
this Article 12. Notwithstanding anything to the contrary contained in this
Agreement, the indemnities set forth in this Section 12.2 shall survive the
Closing.

 

13. NOTICES.

 

13.1 Written Notice. All notices, demands and requests that may be given or that
are required to be given by either party to the other party under this Agreement
must be in writing given to the applicable party’s address set forth in Section
13.3.

 

13.2 Method of Transmittal. Unless otherwise specifically provided herein, all
notices, consents, directions, approvals, instructions, requests and other
communications required or permitted by the terms hereof to be given
(collectively “Notices”) shall be given in writing and effective upon receipt.
Notices may be served: by certified or registered mail, postage paid with return
receipt requested; by private courier, prepaid; by telex, facsimile, or other
telecommunication device capable of transmitting or creating a written record;
or personally to the addresses listed below. Couriered Notices shall be deemed
received when delivered as addressed, or if the addressee refuses delivery, when
presented for delivery notwithstanding such refusal. With respect to any notice
sent by telex, facsimile or other telecommunication device, the term “receipt”
will mean electronic verification that transmission to the recipient was
completed, if such transmission occurs during the normal business hours, or
otherwise on the next business day after the date of transmission. Personal
delivery of Notices shall be effective when accomplished.

 

13.3 Addresses. The addresses for proper notice under this Agreement are as
follows:

 



Purchaser: Seller:     Nicol Investment Company, LLC c/o Bell Partners Inc.
12555 High Bluff Drive, Suite 333 700 S. Washington Street, Suite 250 San Diego,
CA 92130 Alexandria, VA 22314 Attn: Ronald B. Johnson   or Mark E. Nicol Attn:
Nickolay Bochilo Phone: 858-350-9600 Phone: (336) 232-1909 Facsimile:
858-350-0305 Facsimile: (336) 232-1901 E-Mail:   ron@nicolinv.com and  
mark@nicolinv.com E-Mail: nbochilo@bellpartnersinc.com       And       c/o
Bluerock Real Estate   712 Fifth Avenue, 9th Floor   New York, NY 10019  
Attn:  Ramin Kamfar   Phone: (212) 843-1601   Facsimile: (646) 278-4220  
Email:  rkamfar@bluerockre.com

 



 

 

 



WITH A COPY TO: WITH A COPY TO:     Stoel Rives LLP Schell Bray PLLC 900 SW
Fifth Ave. Suite 2600 P.O. Box 21847 Portland, OR 97204 Greensboro, North
Carolina 27401 Attn: David Green, Esq. Attn: Thomas P. Hockman, Esq. Phone:
503-294-9333 Phone: 336-370-8800 Facsimile: 503-220-2480
Facsimile:  336-370-8830 E-Mail: dwgreen@stoel.com E-Mail:
thockman@schellbray.com     ESCROW AGENT: TITLE AGENT:     Dee Goodrich Justin
VanderVeen VP, Senior Commercial Escrow Officer National Commercial Services
Major Accounts Division Fidelity National Title Group Fidelity National Title
1300 Dove Street 4350 La Jolla Village Drive, Suite 370 Suite 310 San Diego, CA
92122 Newport Beach, CA 92660 Phone:  858-334-6909 Phone:  (949) 622-4962 direct
E-Fax:  858-334-6979 justin.vanderveen@fnf.com Dee.Goodrich@fnf.com    

 

Any party may from time to time by written notice to the other party designate a
different address for notices within the United States of America.

 

14. ASSIGNMENT.

 

This Agreement shall not be assigned by either party without the prior consent
of the other, which consent shall not be unreasonably withheld, conditioned or
delayed; provided, however, Purchaser shall have the right to assign this
Agreement without the prior written consent of Seller to an entity that is
controlling, controlled by or under common control with Purchaser or the
principals of Purchaser; however, such assignment shall be effective only when a
fully executed counterpart thereof is delivered to Seller bearing the signatures
of assignor and assignee and including an express assumption by assignee of all
liability and other obligations of Purchaser hereunder. In the event of an
assignment of this Agreement pursuant to this Section 14, Purchaser shall remain
primarily liable for and shall not be released from any obligations, indemnities
and liabilities hereunder, including such obligations, indemnities and
liabilities that expressly survive Closing hereunder.

 



 

 

 

15. MISCELLANEOUS.

 

15.1 Entire Agreement. This Agreement embodies the entire agreement between the
parties and cannot be varied except by the written agreement of the parties and
supersedes all prior agreements and undertakings.

 

15.2 Modifications. This Agreement may not be modified except by a formal,
written amendment or modification agreement that is duly executed by both
parties.

 

15.3 Gender and Number. Words of any gender used in this Agreement will be
construed to include any other gender and words in the singular number will be
construed to include the plural, and vice versa, unless the context requires
otherwise.

 

15.4 Captions. The captions used in connection with the Articles, Sections and
Subsections of this Agreement are for convenience only and will not be deemed to
expand or limit the meaning of the language of this Agreement.

 

15.5 Successors and Assigns. This Agreement will be binding upon and inure to
the benefit of the parties hereto and their respective legal representatives,
successors and assigns permitted hereunder.

 

15.6 Controlling Law. This Agreement will be construed under, governed by and
enforced in accordance with the laws of the state (Tennessee) where the Property
is located.

 

15.7 Exhibits. All exhibits, attachments, annexed instruments and addenda
referred to herein will be considered a part hereof for all purposes with the
same force and effect as if copied verbatim herein.

 

15.8 No Rule of Construction. Seller and Purchaser have each been represented by
counsel in the negotiations and preparation of this Agreement; therefore, this
Agreement will be deemed to be drafted by both Seller and Purchaser, and no rule
of construction will be invoked respecting the authorship of this Agreement.

 

15.9 Time of Essence. Time is important to both Seller and Purchaser in the
performance of this Agreement, and both parties have agreed that TIME IS OF THE
ESSENCE with respect to the obligations of the parties hereunder and to any date
set out in this Agreement.

 

15.10 Business Days. “Business Day” means a day other than a Saturday, Sunday,
federal holiday or other day on which commercial banks in the state in which the
Property is located are authorized or required by law or executive order to
close. If the final date of any period set out in any paragraph of this
Agreement falls on a day that is not a Business Day, then, and in such event,
the time of such period will be extended to the next Business Day.

 

15.11 Confidentiality. Purchaser and Seller agree not to record this Agreement
or any memorandum hereof and to hold all confidential information related to
this transaction in strict confidence, and will not disclose same to any person
other than to the members, directors, officers, prospective partners, investors,
employees and agents of the party or its principals, as well as to consultants,
attorneys, accountants, banks or other third parties working with Seller or
Purchaser in connection with the transaction (“Related Parties”), in each case
who need to know such information for the purpose of consummating this
transaction. The confidentiality restrictions in this Agreement will not be
applicable to (i) disclosure of information required by applicable law, rule or
regulation, or as may be required by court order, legal process, or by a
governmental agency such as the Internal Revenue Service or Securities and
Exchange Commission, or (b) providing a copy of this Agreement to the Escrow
Agent or to the Existing Lender, who will not be bound to keep this Agreement
confidential. Furthermore, the confidentiality restrictions in this Agreement
will not survive the Closing but will survive the termination of this Agreement
pursuant to the terms hereof.

 



 

 

 

Each party agrees to indemnify, defend and hold the other harmless or to cause
assignees and designees to indemnify, defend and hold the other harmless from
and against any liability, suits, cause of action, proceeding, loss, damage,
cost or expenses, including, but not limited to, reasonable attorneys fees and
costs incurred or sustained by such other party in the event of a breach by such
party of the restrictions set forth in this Section 15.11.

 

15.12 Attorneys’ Fees and Costs. In the event either party is required to resort
to litigation to enforce its rights under this Agreement, the prevailing party
in such litigation will be entitled to collect from the other party all
reasonable costs, expenses and attorneys’ fees incurred in connection with such
action.

 

15.13 Counterparts. This Agreement may be executed in multiple counterparts
which shall together constitute a single document. However, this Agreement shall
not be effective unless and until all counterpart signatures have been obtained.
A facsimile transmission of an original signature shall be binding hereunder.

 

15.14 Waiver of Jury Trial. TO THE EXTENT PERMITTED BY LAW, EACH PARTY HEREBY
WAIVES TRIAL BY JURY IN ANY ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY
EITHER PARTY IN CONNECTION WITH ANY MATTER ARISING OUT OF OR IN ANY WAY
CONNECTED WITH THIS AGREEMENT, THE RELATIONSHIP OF SELLER AND PURCHASER
HEREUNDER, PURCHASER’S OWNERSHIP OR USE OF THE PROPERTY, AND/OR ANY CLAIMS OF
INJURY OR DAMAGE.

 

15.15 IRC Section 1031 Tax Deferred Exchange. The parties acknowledge that it
may be the intent of each party to complete an Internal Revenue Code Section
1031 Tax Deferred Exchange (an “Exchange”). Seller and Purchaser agree to
cooperate in the manner necessary to complete said Exchange at no additional
cost or liability to either Seller or Purchaser. Each party agrees to cooperate
with the other’s assignees and designees by taking any action which may be
reasonably and lawfully requested in structuring the sale of the Property as a
tax deferred exchange, provided that (i) neither party shall be required to pay
any increased costs solely as a result of so cooperating, (ii) neither party
makes any representation or warranty whatsoever that the transaction will
qualify as a tax deferred exchange, and (iii) closing shall be accomplished
through an exchange agent. Each party agrees to indemnify, defend and hold the
other harmless or to cause assignees and designees to indemnify, defend and hold
the other harmless from and against any liability, suits, cause of action,
proceeding, loss, damage, cost or expenses, including, but not limited to,
reasonable attorneys fees and costs incurred or sustained by such other party in
cooperating with the structuring of this transaction as a tax deferred exchange;
provided, however, that the foregoing indemnification shall not extend to any
loss, damage or expense that such party would have incurred had this transaction
not been structured as a tax deferred exchange. Neither party is required to
acquire or hold any exchange property or incur any liability or take any action
to effect the Exchange, other than execution or approval of use of an exchange
accommodator and any assignment or and escrow instructions that may be required
by a party to effectuate the Exchange. References in this Agreement to "Seller"
and "Purchaser" are solely for purposes of naming the parties. The references to
such parties, and to this transaction as a "sale" or "purchase" transaction,
shall not be construed to affect the transaction as a property exchange
transaction if a party effects the property exchange.

 



 

 

 

15.16 Future Role of Bell Partners Inc. Seller understands and acknowledges that
Bell Partners Inc., current property manager, is negotiating with Purchaser to
remain as property manager following the sale for a fee of 3.5% of gross monthly
receipts and on other terms and conditions to be negotiated by Purchaser and
Bell Partners Inc. during the Inspection Period. The property management
agreement between the parties will either be on a month-to-month basis or will
be terminable at any time upon thirty (30) days’ written notice of termination
by one party to the other party, without the necessity for “cause” or for
payment of any cancellation fee or termination fee or other compensation for any
time period after the effective date of termination. Seller and Purchaser
acknowledge that Bell Partners Inc. may be involved in the due diligence and
closing process on behalf of both Seller and Purchaser and each agree to waive
any conflict inherent in such role.

 

15.17 Non-Solicitation of Employees Prior to Expiration of the Inspection
Period. Purchaser acknowledges and agrees that, prior to the expiration of the
Inspection Period, without the express written consent of Seller, neither
Purchaser nor any of Purchaser’s employees, affiliates or agents shall solicit
any of Seller’s employees or any employees located at the Property for potential
employment; provided, however, that the foregoing will not restrict Purchaser’s
ability to have discussions with Seller’s property manager in connection with
Purchaser’s due diligence and inspections relating to the Property pursuant to
this Agreement. Seller shall have the right, at its election, to have a
representative present during any discussion by Purchaser or any of its
employees, affiliates or agents with Seller’s property manager. Purchaser shall
be permitted to have discussions with Seller’s property manager at any time,
about engaging such property manager to continue to serve in such capacity
following Closing.

 

15.18 Relationship Between Parties. No provision of this Agreement or previous
(or subsequent) conduct or activities of the parties will be construed: (i) as
making either party an agent, principal, partner or joint venturer with the
other party or as empowering either party to bind the other party to any
contract or agreement, or (ii) as making either party responsible for payment or
reimbursement of any costs incurred by the other party (except as may be
expressly set forth herein or in its attached exhibits).

 

15.19 Response to Requests and Communications. Each party will use commercially
reasonable efforts to respond promptly to requests and communications from the
other party on matters requiring a decision, action or response under the terms
of this Agreement.

 

15.20 No Third Party Beneficiaries; Obligations. This Agreement is for the
benefit only of the parties hereto and their nominees, successors, and assignees
as permitted in this Agreement, and no other person or entity shall be entitled
to rely hereon, receive any benefit herefrom or have any right to enforce
against any party hereto any provision hereof. The obligations of Seller
hereunder shall be joint and several.

 

16. AS IS and Release.

 

16.1 Except as provided in this Contract or in the conveyance documents to be
delivered at Closing, the Property is expressly purchased and sold “AS IS,”
“WHERE IS,” and “WITH ALL FAULTS.” The Purchase Price and the terms and
conditions set forth herein are the result of arm’s-length bargaining between
entities familiar with transactions of this kind, and said price, terms and
conditions reflect the fact that Purchaser shall not have the benefit of, and is
not relying upon, any information provided by Seller or Seller’s Broker or
statements, representations or warranties, express or implied, made by or
enforceable directly against Seller or Seller’s Broker, including, without
limitation, any relating to the value of the Property, the physical or
environmental condition of the Property, any state, federal, county or local
law, ordinance, order or permit; or the suitability, compliance or lack of
compliance of the Property with any regulation, or any other attribute or matter
of or relating to the Property (except as provided in Article 6 herein).
Purchaser agrees that Seller shall not be responsible or liable to Purchaser for
any defects, errors or omissions, or on account of any conditions affecting the
Property except as provided in Article 6 herein. The provisions of this Article
16 shall survive the Closing and delivery of the Deed to Purchaser; provided,
however, that nothing in this Section 16 shall be interpreted to modify or alter
in any manner or to any degree the terms and limitations of Section 6.1.16.

 



 

 

 

16.2 [Intentionally deleted.]

 

17. Condominium Conversion. Purchaser represents to Seller that Purchaser is
contemplating purchasing the Property for investment purposes and not for the
purpose of converting the Property to a multifamily residential condominium.
Purchaser and any assignee of Purchaser (permitted in accordance with the
provisions of this Agreement) agrees to indemnify, defend and hold Seller
harmless from and against any and all damages, losses, costs, claims,
liabilities, expenses, demands or obligations of any kind or nature whatsoever
attributable to claims asserted by Purchasers of individual condominium units in
the event Purchaser has converted the Property to a condominium form of
ownership at any time during a period of five (5) years following the Closing,
including without limitation any and all claims by, through or under any
Purchaser of a condominium unit, their successors or assigns, any owner’s
association, their successors and assigns. The foregoing indemnification shall
survive Closing or the termination of this Agreement.

 

18. Lead Warning Statement. Every Purchaser of any interest in residential real
property on which a residential dwelling was built prior to 1978 is notified
that such property may present exposure to lead from lead-based paint that may
place young children at risk of developing lead poisoning. Lead poisoning in
young children may produce permanent neurological damage, including learning
disabilities, reduced intelligence quotient, behavioral problems and impaired
memory. Lead poisoning also poses a particular risk to pregnant women. The
Seller of any interest in residential real property is required to provide the
Purchaser with any information on lead-based paint hazards from risk assessments
or inspections in the Seller’s possession and notify the Purchaser of any known
lead-based paint hazards. A risk assessment or inspection for possible
lead-based paint hazards is recommended prior to purchase

 

19. Post Closing Access to Books and Records. The parties agree that for a
period beginning on the date the Property is conveyed by Seller to Purchaser
until the earlier of the time the Property is transferred by Purchaser or the
date that is six (6) years after the Closing Date, except as otherwise herein
expressly provided, Seller and Bell Partners Inc., their successors and assigns
and their representatives shall have reasonable access to all books, records and
tenant files as reasonably necessary to enable Bell Partners Inc. or Seller to
(i) prepare and file any and all tax returns; (ii) respond to any and all
written inquiries from a federal, state or local regulatory agency concerning
the Property or a resident; (iii) respond to and conduct all federal, state, or
local tax audits, or other tax determinations or proceedings directly relating
to Seller’s ownership or Bell Partner Inc.’s management of the Property, or (iv)
respond to and defend any litigation or similar claims, all to the extent that
such access may be reasonably necessary in connection with matters relating to
the operations of Bell Partners Inc. or Seller prior to the Closing Date. Such
access shall be afforded by Purchaser upon receipt of reasonable advance written
notice and shall occur during normal business hours, subject to reasonable
scheduling accommodations required by Purchaser. Bell Partners Inc. shall be
solely responsible for any costs or expenses incurred by it pursuant to the
exercise of the right of access. Nothing contained herein shall require
Purchaser to maintain (or make available) the books, records and tenant files at
any particular location. Purchaser shall have the right to make photocopies of
all requested books, files and records and deliver such copies to Bell Partners
Inc. at Bell Partners Inc.’s expense, in lieu of granting Bell Partners Inc. or
Seller physical access to such books, records and files. Purchaser shall at all
times retain the right to possession of the original books, records and files.
If Purchaser shall desire to dispose of any of the books, records or files prior
to the expiration of such six-year period, Purchaser shall give Bell Partners
Inc. at least thirty (30) days’ prior written notice of its intent to dispose of
such books, records and file and shall allow Bell Partners Inc., at its expense,
to segregate and remove such books, records and files as Bell Partners Inc. may
select prior to such disposition.

 

 

[SIGNATURE PAGE TO FOLLOW]

 



 

 

 

IN WITNESS WHEREOF, the parties have executed this Purchase and Sale Agreement
as of the date first written above.

 





SELLER:   PURCHASER:         Bell BR Hillsboro Village JV, LLC   Nicol
Investment Company, LLC a Delaware limited liability company,   a Delaware
limited liability company its Sole Member                 By: Bell Partners Inc.
  By: Aspen Asset Management, Inc.,     a North Carolina corporation,     Its
Managing Member     its Manager                     By: /s/ Nickolay Bochilo    
By: /s/ Mark E. Nicol     Name:   Nickolay Bochilo     Name:   Mark E. Nicol    
Title: VP- Investments     Title: President  



  



 

